Dear Mr. Wells:
You have requested an opinion from this office as to whether it is legal for the Rapides Parish Police Jury to pay a six percent commission to a real estate agent on the sale of surplus immovable property owned by the Police Jury and located in the City of Alexandria.
La. R.S. 33:4711 provides the general authority for police juries to sell to private persons property owned by the police jury or the parish that is no longer needed for public purposes. However, this statute does not authorize or permit a police jury to pay a real estate commission out of the proceeds of the sale of surplus immovable property.
We are aware of only two statutes that address the issue of commissions paid to real estate agents in connection with the sale of public property to private persons.
La. R.S. 47:2189.1(B) provides for the development of a marketing plan for the sale of lands adjudicated to the state for the nonpayment of taxes. This plan would apparently provide for the taxing as an item of costs the payment of reasonable compensation to real estate agents assisting in the sale of such lands. We are advised by the State Land Office that such a marketing plan for tax adjudicated properties was never developed nor implemented.
La. R.S. 41:140(D) provides that the Division of Administration, in lieu of public auction or sealed bids and when it is in the best interest of the state, may contract for the services of a licensed real estate broker to conduct the sale of nonessential immovable property. La. R.S. 41:140(D)(2) apparently contemplates that the payment for the services of the real estate broker under such a contract would be based upon a percentage of the sales price, not to exceed five percent. We are advised by the State Land Office that, to date, they have not had occasion to utilize the provisions of La. R.S. 41:140(D).
We hope that the above will be of assistance to you in this matter; but if you should have any further questions, please do not hesitate to contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: ROBERT H. CARPENTER, JR.
Assistant Attorney General
RPI/RHC/tp